DETAILED ACTION
Preliminary Amendment filed on 08/20/2021 is acknowledged.  Claims 1-19 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a method for identifying test compounds that have an effect on cell objects.
Group II, claim(s) 12-19, drawn to a device suitable for identifying test compounds having an effect on cell objects.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-II lack unity of invention because even though the inventions of these groups require the technical feature of measuring mass spectra and photo spectra of liquid sample with and without test compound, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Upton et al. (US 2017/0073725).  Upton teaches measuring mass spectra and photo spectra of liquid sample with and without test compound (Fig. 1, par [0025][[0032]).
During a telephone conversation with Morey Wildes on 05/03/2022 a provisional election was made without traverse to prosecute the invention of group I, claim 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Applicant also wants to cancel claim 12-19. The cancelation is entered.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenk et al. (Journal of Mass Spectrometry, 2015) in view of Upton et al. (US 2017/0073725) (Upton).
Regarding claim 1, Schenk teaches a method for identifying test compounds that have an effect on cell objects (abstract), wherein the method comprises the following steps:
a) providing a liquid sample presumably containing a cell object (Scheme 1, (A), page 89, par 1),
b) performing mass spectrometry testing of the liquid sample according to step a) (Scheme 1, page 89, par 2),
c) comparing the mass spectrometry spectrum and/or the spectrophotometry spectrum obtained in step b) with the elements of database (s) containing spectra of known cell objects (Scheme 2, page 90),
d) identifying the cell object present in the sample according to step a) in the course of the comparison according to step c) (page 90),
e) the non-destructive mass spectrometry testing of the sample according to step a), in the course of which the non-destructive mass spectrometry spectrum of the sample is recorded in such a way that test compound is not added to it, and so that test compound is added to it at a given concentration or at several different concentrations, and recording of the mass spectrometry spectrum of the solution of the test compound (Table 2, Fig. 3, page 92),
f) comparing the mass spectrometry spectrum measured in the sample without the addition of any test compound and obtained in step e) with the mass spectrometry spectrum of one or more samples prepared with the addition of the test compound obtained in step e) (Table 2, Fig. 3, page 92), and
g) drawing a conclusion relating to the effective concentration of the test compound from the result of the comparison according to step f) (page 93, par 1).
Schenk does not specifically teach using spectrophotometry spectrum for testing the sample with increased dose of test compound. However, Upton teaches using spectrophotometry spectrum for testing the sample with increased dose of test compound (par [0026]). Upton teaches that “Surprisingly, the inventors have found that useful information regarding the susceptibility/resistance of the microorganism of interest can be obtained from spectrum data obtained by applying an absorption-based and/or scattering-based spectroscopy technique,” (par [0034]). At time before the filing it would have been obvious to one of ordinary skill in the art to use spectrophotometry spectrum for testing the sample with increased dose of test compound, to confirm a conclusion relating to the effective concentration of the test compound.
Regarding claim 2, Schenk-Upton fairly suggests that wherein both the mass spectrometry and the destructive spectrophotometry test (strong radiation inherently destruct cells) are performed in the course of step b, and wherein the comparison according to step c) is performed with respect to both the mass spectrometry (Schenk, page 89, par 2) and the spectrophotometry spectra (Raman spectrum) (Upton, par [0026]).
Strong radiation enhance signal of Raman spectrum and inherently destruct cells.
Regarding claim 3, Schenk teaches that wherein the mass spectrometry test according to step b) is performed in the 50 to 2000 mass to charge range (Fig. 1).
Regarding claim 4, Upton teaches that wherein a UV spectrophotometry or Raman spectroscopy test is used as the spectrophotometry test during the implementation of step b) and/or step e) (par [0026]).
Regarding claim 5, Upton teaches that wherein, in the case of the destructive spectrophotometry test according to step b), the destruction is performed with ultrasound or electromagnetic radiation (par [0027]).
Regarding claim 6, Schenk teaches that wherein the cell object is a microorganism, and the test compound is an antibiotic (page 89, par 1).
Regarding claim 7, Schenk teaches that wherein the elements of the databases according to step c) are spectra that were recorded using the same instrument as used when performing the tests according to step b) (page 90, par 0).
Regarding claim 8, Schenk teaches that wherein the comparison according to step c) and/or the identification according to step d) and/or the comparison according to step f) and/or the drawing of the conclusion according to step g) are performed using a computer algorithm (inherently) (Scheme 2).
Regarding claim 9, Upton teaches that wherein the sample is a piece of the tissue/part of an or human probably affected by an infection, a mucosal smear, a sample originating from body fluid, or a sample of epidermis (par [0142]).
Regarding claim 10, Upton fairly suggests that wherein the animal is a livestock animal, preferably pigs, cattle, sheep, horses, oxen, goats, poultry, fish, turkeys, geese, pigeons, ducks, ostriches (non-human mammal) (par [0142]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenk in view of Upton as applied to claims 1-10 above, and further in view of Shamsheyeva et al. (US 2014/0278136) (Shamsheyeva).
Regarding claim 11, Schenk does not specifically teach that wherein it is implemented in a microfluidic device. However, Shamsheyeva teaches that the rapid determination of microbial growth and antimicrobial susceptibility is implemented in a microfluidic device (Fig. 4, par [0089]). Shamsheyava teaches that “The cassette and the flowcells may be configured, for example, as described in U.S. Pat. No. 7,341,841 (the entire contents of which are incorporated by reference herein), in a manner whereby it may be possible to regulate the media composition (including antibiotic presence and concentration), flow rate, temperature, pH, gas mixture, pressure, and any other environmental parameter that may be regulated in relation to microorganism growth” (par [0089]). At time before the filing it would have been obvious to one of ordinary skill in the art to implement the process in a microfluidic device, to automate the process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797